Title: To James Madison from Alexander J. Dallas, 2 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        2 May 1815.
                    
                    The restoration of Bonaparte is confirmed, as all the newspapers will tell you. The effect upon Europe will be general and important; but it is difficult to form a satisfactory conjecture of the result. The abdication included both France and Italy, will both Crowns be resumed? Bonaparte consented to the restoration of Ferdinand, will he retract, or will he support, that incorrigible tyrant? Will Belgium satisfy him, or will he again attempt Holland, and the Confederation of the Rhine? Until his external objects are ascertained, the relations of the sovereigns of Europe must be suspended; except the relations of France and England, which will be those of national antipathy and war. Bonaparte will, probably, in his old style, propose peace to the Prince Regent; but it is not probable, that they will agree on the terms. The restoration of Bonaparte, considered as a prelude to the renewal of hostilities in Europe, becomes extremely interesting to us. We have thought here, that our Squadron should not sail, nor the Army be disbanded, until you were in possession of all the facts, which had reached

us. A confidential letter has been sent by Mr. Crowninshield to Comr. Decatur; and the real state of the business at the War-Office, has enabled us to publish the General Order, which you will see in the National Intelligencer of day, stating that it is impossible to complete the organization, payment, and discharge, of the Troops on the 1°. of May.
                    You will naturally ask, what ought to be done? Our situation commands respect abroad; and I think that the Executive can give a tone to the nation at home. The next accounts from Europe will decide, whether war is again to rage between France and England; and, in the meantime, we had better do nothing. If war should be declared between those powers, the first step might be a Proclamation, in which we should, 1°. declare a fixed and sincere neutrality; 2d. declare a fixed determination to maintain the rights of the nation, against blockades and visitations, contrary to the law of nations; and 3d. declare an earnest desire to conciliate the interests and pretensions of other Governments, by every accommodation, not incompatible with our honor, independence, and essential interests. If our Commissioners have (as I believe they have) powers to treat with England on commerce and navigation; and if they are still in Europe, I hope it will occur to them, that the moment is favorable to arrange on the question of impressment. If, however, this course should not be taken, would a special mission be adviseable? It would bespeak confidence in England; France would not venture to object; and the malcontents here would be silenced. But until we have more light to guide us, can you safely send the Squadron to the Mediterranean? As to the Army, I think it must be reduced, in a reasonable time, unless very strong facts occur. Castine, Niagara, Bowyer and Mackinaw, are still in the hands of the British, upon the excuse, that orders for the surrender must be received from England, after the exchange of the ratifications of the Treaty. While the excuse continues, I think we may protract the organization of the peace establishment, paying the Troops, and discharging those who only enlisted for the war. As Mr. Monroe has promised to write to you at large, I will not trouble you further on these subjects by this day’s mail.
                    Col. Hawkins’s resignation was tendered sometime ago, but not accepted. A letter was written to him to ascertain the competency of a person recommended as his sucessor; but no answer has been recieved. I shall, therefore, write to him in the terms, which you have suggested, expressing your continued confidence in him, and your desire that he would retain his appointment.
                    The Board of Officers have delivered to me a report in part, for the organization of the Army and the selection of Officers. I postpone sending it to you until tomorrow, that, at least, one alteration may be made, conformably to the opinion of Mr. Monroe and myself. As far as my information goes, the selection is impartial, and highly mer[i]torious.
                    Genl. Brown has written a letter to me, which puts an end, I think, to all

controversy on Genl. Ripley’s brevet. They profess to be mutually satisfied with the explanation. I will send a copy of it to you tomorrow.
                    No news from Genl. Jackson, or Genl. Gaines. The former has submitted to the Court, as you will see by the Newspapers; and retires with undiminished popularity from New-Orleans. I am, Dr Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                